Case: 4:17-cv-02818-CDP Doc. #: 168 Filed: 01/04/19 Page: 1 of 4 PageID #: 3047



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DR. PATT MCGUIRE,                              )
                                               )
               PLAINTIFF,                      )
                                               )      4:17-CV-02818-CDP
                                               )
       v.                                      )
                                               )
ST. LOUIS COUNTY, et al.                       )
                                               )
               DEFENDANTS.                     )

    DEFENDANTS’ MOTION FOR SANCTIONS, OR IN THE ALTERNATIVE TO
    COMPEL, TO CONTINUE PLAINTIFF’S DEPOSITION, FOR A PROTECTIVE
          ORDER, AND FOR AN AMENDED SCHEDULING ORDER

       COME NOW Defendants St. County, Cliff Faddis, Cheryl Campbell, Marshall Day, and

Ben Burkemper, and pursuant to Rules 37(b) and 41(b) of the Federal Rules of Civil Procedure,

ask this Court to grant their Motion for Sanctions, or in the alternative to compel plaintiff to

answer questions asked of her by Defendants’ counsel during deposition. Defendants further ask

the Court to issue a Protective Order pursuant to Rule 26(c) of the Federal Rules of Civil

Procedure regarding plaintiff’s conduct during the deposition. They ask the Court to grant them

an additional seven hours to depose the plaintiff, and to modify the Case Management Order. As

grounds for the Motion, Defendants state as follows, and further submit an accompanying

Memorandum of Law.

       1. This Court issued an Order on November 26, 2018, directing plaintiff to answer

            defendants’ counsel’s questions, and to submit to another seven hours of deposition.

       2. Plaintiff refused to answer the vast majority of questions posed her by counsel during

            the continuation of the court ordered deposition on December 17, 2018, by asserting

            “trial preparation privilege.”
Case: 4:17-cv-02818-CDP Doc. #: 168 Filed: 01/04/19 Page: 2 of 4 PageID #: 3048



      3. A copy of the December 17 deposition is attached.

      4. Plaintiff’s objections are frivolous and unfounded, and she failed to comply with the

          Federal Rules of Civil Procedure.

      5. Plaintiff disobeyed this Court’s Order of November 26, 2018 to answer counsel’s

          questions.

      6. Plaintiff answered only fourteen questions during the hour and a half the deposition

          lasted.

      7. Plaintiff insisted on spending over ten minutes to compare a one page letter she wrote

          with a stack of documents she brought with her to the deposition. She advised that

          she would need a comparable amount of time to go through a similar process with

          each exhibit presented her during the deposition.

      8. Defendants’ counsel was forced to cut the deposition short due to the lack of

          plaintiff’s cooperation.

      9. Defendants’ counsel attempt to resolve their discovery disputes with plaintiff as

          reflected in the transcript, but disputes still remains.

      10. If the Court declines defendants’ request to sanction plaintiff by dismissing her

          lawsuit, defendants need an additional seven hours to depose plaintiff, and a

          modification of the Case Management Order.

      11. Defendants file a Memorandum of Law in Support of their instant Motion, which

          contains additional explanations of and reasoning for their Motion, which they

          incorporate herein.

      WHEREFORE, for the above stated reasons as well as those included in the

accompanying Memorandum of Law and Deposition Transcript, Defendants ask the Court to
Case: 4:17-cv-02818-CDP Doc. #: 168 Filed: 01/04/19 Page: 3 of 4 PageID #: 3049



grant their Motion for Sanctions and to dismiss Plaintiff’s lawsuit with prejudice. They further

ask the Court to order plaintiff to pay for the attorneys’ fees and expenses associated with

attending the December 17, 2018 deposition, and for preparing and filing the instant motion.

Alternatively, Defendants ask the Court to strike ¶ 24.4; ¶ 24.9; ¶ 24.12; ¶ 24.15; ¶ 24.16; ¶ 25.5;

¶ 25.6; ¶ 25.7; ¶ 25.9; ¶ 25.11; ¶ 25.12; ¶ 25.17, and ¶¶24.2, 24.13, 25.2, 25.3; 25.8, 25.13 from

Plaintiff’s First Amended Complaint, and to prevent her from introducing evidence to support

the allegations in the paragraphs. In connection with the alternative or as a third alternative,

Defendants ask the Court to overrule plaintiff’s objections to privilege raised in the December

17, 2018 deposition, and order her to answer the questions asked. Defendants further ask the

Court to restrict plaintiff’s practice of spending time comparing exhibits presented to her with

documents in her possession, and to grant Defendants an additional seven hours to depose the

plaintiff. Finally, Defendants ask the Court to modify the Case Management Order, and to grant

them sixty days to submit a Motion for Summary Judgment after they have finished deposing the

plaintiff and have obtained a transcript of her testimony. Defendants ask this Court to issue any

other orders which the Court deems just.



                                                      PETER J. KRANE
                                                      COUNTY COUNSELOR

                                                      /s/ Priscilla F. Gunn______
                                                      Cynthia L. Hoemann, #MO28245
                                                      Priscilla F. Gunn, #MO29729
                                                      Associate County Counselors
                                                      41 S. Central Ave., 9th Fl.
                                                      Clayton, Missouri 63105
                                                      (314)615-7042/Fax (314)615-3732
                                                      CHoemann@stlouisco.com
                                                      PGunn@stlouisco.com
                                                      Attorneys for St. Louis County, Cliff Faddis,
Case: 4:17-cv-02818-CDP Doc. #: 168 Filed: 01/04/19 Page: 4 of 4 PageID #: 3050



                                                      Cheryl Campbell, Marshall Day and Ben
                                                      Burkemper

                                 CERTIFICATE OF SERVICE

I certify that the foregoing was filed in the Court’s electronic filing system and was placed in the
United States mail, addressed to Dr. Patt McGuire, 10164 Ventura Drive, St. Louis, MO 63136
this 4th day of January, 2019.


/s/ Priscilla F. Gunn
